EXAMINER'S COMMENT AND AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INCORPORATION BY REFERENCE
Acknowledgment is made of applicant's claim for foreign priority.  This application incorporates by reference Japanese Patent Application Serial No. 2020-001464, filed 29 January 2020. All the material from the Japanese application which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the Japanese application which is not present in this application forms no part of the claimed design.
Examiner notes that the Office has attempted to electronically retrieve the certified foreign priority documents on 29 June 2021, and that attempted HAS FAILED. The foreign priority documents are NOT considered officially filed in the USPTO. Please resubmit the certified foreign priority documents, or attempt to electronically retrieve them again.


SPECIFICATION
The specification is objected to for clarity of disclosure in the special descriptive statements. For clarity of disclosure, the specification has been amended for the back and left views. 
Therefore, the specification has been amended to read:
-- 1.1 : Perspective
1.2 : Front, the back view being identical thereof;
1.3 : Top;
1.4 : Bottom;
1.5 : Right, the left side view being identical thereof. --

The following special descriptive statement following the figure descriptions is cancelled.
[The back view is omitted since it is identical to the front view; the left view is omitted since it is identical to the right view.]


CONCLUSION
The claim is allowable over the prior art cited.


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915